DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 12-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Fang et al. (US Patent No. 8,596,935 B2).
(Claims 1-3 and 12) Volokh discloses a single-sided three-way indexable cutting insert (¶ 0031; Figs. 1a, 1b, 3, 7) having a positive basic shape (β) and a material volume VF defined by the amount of material of the cutting insert.  The insert further includes a rake surface (52), a base bearing surface (20) located opposite the rake surface, an insert axis (16) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction perpendicular to the upward and downward directions and extending away from the insert axis; a cutting insert height measurable parallel to the insert axis, from the base bearing surface to a highest point of the rake surface (Fig. 1b).  A peripheral surface connects the rake surface and base bearing surface (Fig. 1b).  A cutting edge (50) is formed along an intersection of the peripheral surface and the rake see In re Aller, 220 F.2d 454, 456 (CCPA 1955)  ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Volokh does not explicitly disclose a base circumscribed diameter being smaller than the edge circumscribed diameter; and a volume ratio of the void volume Vs to the material volume VF
Fang et al. (“Fang”) discloses a single-sided three-way indexable cutting insert (Figs. 4a, 4b, 4c; Col. 11, Lines 67; Col. 12, Lines 1-9).  Because the insert may be single-sided and that other embodiments show a positive clearance (5c, 10c), the base circumscribed diameter is smaller than the edge circumscribed diameter.  Additionally, the fastening or screw hole includes coolant channels that enlarge the screw hole or void volume relative to the material volume of the cutting insert.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the single-sided insert disclosed in Volokh with a positive clearance geometry and coolant channels in the screw hole as taught by Fang in order to reduce heat and extend the life of the insert.  While the modified cutting insert does not explicitly discloses the volume ratio of the void volume (Vs) to the material volume (VF) within the ratio claimed, the ratio is a result-effective variable because it impacts cooling efficiency and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified insert of Volokh within the ratio range claimed in order to optimize cooling the insert and the material strength or integrity of the cutting insert.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claims 9 and 14) Volokh does not explicitly disclose a portion of the peripheral surface not parallel to the insert axis and then a portion of the peripheral surface parallel to the insert axis.
Yet, in Fang, except for a portion of the peripheral surface adjacent each secondary sub-edge, the remainder of the peripheral surface adjacent to the second cutting sub-edge is parallel with the insert axis (Figs. 4c, 10c).  At a time prior to filing it would have been obvious to one 
(Claim 10) Volokh discloses, in a top view parallel to the insert axis, all internal angles formed between the main and secondary sub-edges are obtuse (Fig. 1a).  
(Claim 13) Pressing to size and then grinding the seating surface is considered a Product-by-Process limitation.  see MPEP Section 2113.  Volokh discloses the invention having all the structural limitations as set forth above with respect to claim 1, and specifically discloses a device whose components members could have been made by pressing and then grinding the bearing surface flat.  However, if applicant does not agree that the modified Volokh anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as molding/pressing the insert to size, to create a member with reduced manufacturing steps to achieve a concise shaped article.
(Claim 24) Volokh discloses a tool holder including a rear end; a front end; a tool periphery extending from the rear end to the front end; a rotation axis extending through a center of the tool holder, the rotation axis defining a forward direction extending from the rear end to the front end, a rearward direction opposite to the forward direction, an outward direction perpendicular to the rotation axis and directed from the rotation axis to the tool periphery, and an inward direction opposite to the outward direction; a shank portion extending forward of the rear end; and a cutting portion extending forward of the shank portion to the front end, the cutting portion having a tool diameter at the front end and exactly two circumferentially spaced flutes extending rearwardly from at an intersection of the front end and the tool periphery; 5 Response to RR mailed 2020-06-02each of the .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Fang et al. (US Patent No. 8,596,935 B2) in view of Meyer et al. (US Pub. No. 2008/0304925 A1).
Volokh does not explicitly discloses the claimed ratio range between the hole diameter and the edge inscribed diameter.  
Meyer et al. (“Meyer”) discloses an insert thickness diameter ratio of the hole diameter (G) to the edge inscribed circle diameter (C) fulfills the condition DS/DM or here G/C being 0.621 (¶ 0043).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Volokh with the insert thickness diameter ratio as taught by Meyer in order to balance fastening strength verses material integrity.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Fang et al. (US Patent No. 8,596,935 B2) in view of Rahmlow et al. (EP 2409801 A1).
Volokh does not explicitly disclose a relief recess adjacent each secondary sub-edge such that the smallest spacing between an abutment surface and the cutting edge is located adjacent the secondary sub-edges.
Rahmlow discloses a varying step below the cutting edge suggesting the greatest support located at the area where the cutting edge experiences the greatest forces.  Therefore, it would be .
Claims 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Fang et al. (US Patent No. 8,596,935 B2) further in view of Morgulis (US Pub. No. 2003/0072625 A1).
 (Claim 25) Each of the two pockets includes a seat abutment surface (64); a threaded pocket hole opening out to the seat abutment surface (Fig. 7); and first, second and third lateral abutment surfaces which are transverse to the seat abutment surface (62; Figs. 6, 7).  Each first lateral abutment surface is located adjacent to the tool periphery and extends in the outward and forward directions; each second lateral abutment surface is closer to the rotation axis than the first lateral abutment surface, each second lateral abutment surface extending in the inward and forward directions; each third lateral abutment surface is closer to the rotation axis and more forwardly located than the second lateral abutment surface, each third lateral abutment surface extending in the inward and forward directions.  Volokh does not explicitly disclose relieve surfaces between the lateral abutments surfaces or the tool diameter being within the claimed range.  Yet, the tool diameter is a result-effective variable because it impacts the size of the tool, which impacts the type of operation that can be performed. Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide a tool diameter within the claimed range claimed in order to optimize the tool size for the operation to be performed.  see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Morgulis discloses recesses between each support wall (44, 48; Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Volokh with recesses as taught by Morgulis in order to provide clearance in the pocket for the corner cutting edges located at the intersection between the pocket walls. 
(Claim 26) As indicated by the insert shape of the main sub-edge relative to the secondary sub-edge, the second and third lateral abutment surfaces, in a plan view of the seat abutment surface, are not parallel to each other (Volokh Fig. 7).
(Claim 30) The third lateral abutment surface is at least partially formed on the support web (Volokh Figs. 6, 7).
Claims 8 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh (US Pub. No. 2013/0142581 A1) in view of Fang et al. (US Patent No. 8,596,935 B2) and Morgulis (US Pub. No. 2003/0072625 A1) further in view of Luik (EP 1736266 A1).
Volokh discloses a support web that extends between the two pockets (Fig. 7).  The support web has a thin elongated shape (Fig. 7).  A central portion of the support web is planar (Fig. 7).  Yet, Volokh does not explicitly disclose the support web extending to a forwardmost point which is recessed from the front end of the tool holder.  Luik discloses a recessed support web in Figure 2.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the support web disclosed in Volokh with a recessed portion as suggested by Luik in order to provide additional clearance during axial cutting operations.  While the length of the relief portion is not explicitly disclosed in relation to the overall length of the secondary sub-edge, the relative lengths relative to each other are result-effective variables see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 1-3, 6, 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pub. No. 2008/0304925 A1) in view of Shikata (US Patent No. 4,606,248).
(Claims 1-3) Meyer et al. (“Meyer”) discloses a single-sided three-way indexable cutting insert Figs. 6A-6D) having a positive basic shape (Figs. 6A, 6C) and a material volume VF defined by the amount of material of the cutting insert.  The insert further includes a rake surface (Fig. 6B; ¶ 0042), a base bearing surface (Fig. 6C) located opposite the rake surface, an insert axis (Fig. 6C) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction perpendicular to the upward and downward directions and extending away from the insert axis; a cutting insert height measurable parallel to the insert axis, from the base bearing surface to a highest point of the rake surface (Figs. 6A-6C).  A peripheral surface (64, 66) connects the rake surface and base bearing surface (Fig. 6A).  A cutting edge (68) is formed along an intersection of the peripheral surface and the rake surface.  The cutting edge defining, in a view parallel to the insert axis, an imaginary edge circumscribed circle having an edge circumscribed diameter (Fig. 6B).  A screw hole (69) opening out to the rake and base bearing surfaces.  The screw hole includes a screw hole bottom at an intersection with the base bearing surface; a screw hole top at see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Meyer does not explicitly disclose a volume ratio of the void volume Vs to the material volume VF fulfilling the claimed condition.
Shikata discloses various cutting insert styles having recesses (7) for material savings and heat reduction (Figs. 1-52); including single-sided cutting inserts (e.g., Figs. 30, 31).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the F) within the ratio claimed, the ratio is a result-effective variable because it impacts insert cost, heat dissipation and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified insert of Meyer within the ratio range claimed in order to optimize cost, heat dissipation and insert life.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claims 6 and 7) Meyer discloses that the trigon shape is isometric, but also states that the shape, and thereby the cutting edge lengths, may be changed based upon operational parameters (¶ 0043).  Because the cutting edge lengths relative to one another are result-effective variables due to their impact on the operation performed, it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Meyer with a secondary sub-edge to main sub-edge ratio as claimed as a function of the operational parameters performed by the cutting insert.  In re Aller, 220 F.2d at 456.
(Claim 31) In the views in Figures 4B, 4D and 5, the cutting inserts are seen as having a cutting edge lying in a single plane.
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Applicant argues that the modification of screw holes enlarged to include coolant .
The disclosure of a convex curved upper surface for strengthening the cutting insert is not a teaching against modifications that impact the material volume relative to the volume of the screw hole.  Disclosure in a prior art reference teaching away from the claimed invention constitutes a valid rebuttal of a prima facie case of obviousness.  see
The rationale for modifying the Volokh reference to include coolant channels for the increase of tool life is not speculative.  It is widely known/understood in the art that heat breaks down cutting edges and limits the life of cutting inserts.  Consequently, coolant and lubricants are frequently used in the cutting arts for reducing friction and/or heat.  As such, it is not speculative for one of ordinary skill to modify a cutting tool to have coolant delivery means.
Under the broadest reasonable interpretation, one of ordinary skill could consider the coolant channels as part of the screw hole.  This is especially reasonable given that the Fang reference recites “[f]astener bore 12 comprises a plurality of coolant flow recesses in the fastener bore 12 . . . .”  (Col. 5, Lines 52-54).  That is, the reference explicitly discloses that the coolant channels ae included in the screw hole.  Moreover, relative to the cited exemplary embodiment in the Rejection above (Figs. 4(a)-4(c)), there is no disclosure that would instruct one of ordinary skill to interpret the coolant channels/recesses to be considered completely separate from the screw hole.  Further still, there are no claim limitations that would prevent the interpretation of the coolant channels/recesses being considered part of the screw hole such that the void volume is larger (than without the channels being considered part thereof).  Consequently, the addition to the void volume and simultaneous reduction in material volume of the insert get the modified insert closer to the claimed relationship of void to material.
It is curious that Applicant would in one instance argue that the volume of the void impacts the insert strength but in another instance argue that it is not a result-effective variable.  Nevertheless, it is Examiner’s opinion that one of ordinary skill in the art would recognize the void volume to material volume is a result-effective variable because it impacts cooling and insert strength.  The addition and subtraction of material impacts insert performance and 
Relative to the Meyer in view of Shikata line-of-rejection, the disclosure of a value for the inscribed diameter is not a teaching against the claimed invention.  Additionally, the absence of a rejection of claim 11 in the previous Action should not be interpreted as an admission that the references do nto read upon the claimed invention.  The rejection would have been duplicative.  The addition of new claim 31 necessitated a new rejection.  Hence, the Meyer in view of of Shikata line-of-rejection was employed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722